Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one non-vertical conduit positioned at an angle relative to horizontal and having a first conduit opening and second conduit opening, the first conduit opening and second conduit opening in connection with each of one or more reservoirs” must be shown or the feature(s) canceled from the claim(s). A drawing showing a non-vertical conduit connected to multiple reservoir must be shown. Only the vertical conduit configuration in Figure 5 is shown to connect to multiple reservoirs. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 21, and 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a non-vertical conduit […] the first conduit opening and the second conduit opening in connection with each of one of more reservoirs” which is not described in the specifications or drawings in a way that allow one skilled in the relevant art to have the first and second conduit opening of a non-vertical conduit in connection with more than one reservoir. How does a non-vertical conduit connect to multiple reservoirs? Figure 5 shows conduits connected to multiple reservoirs but the conduits are vertical, not non-vertical. Figure 6 and 7 show a non-vertical conduit connected to only one reservoir. Furthermore, Figure 5 shows that each conduits’ opening can connect to at most two reservoirs and not each of the 3 reservoirs. How would a conduit with 2 openings be able to connect to multiple reservoirs? Claims 2-8, 21, and 23 depends on claim 1 and are rejected due to dependency. 
Additionally, the submitted Figure 6 on January 29, 2021 is considered as new matter as it shows a different embodiment of the invention that was not disclosed as originally filed. Various features of the submitted Figure 6 on January 29, 2021 are changed from the originally filed Figure 6, such as the removal of support member 180 and supplemental irrigation system 107.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Neufeld (US 2016/0316645 A1) in view of Cottrell (US 2015/0313104 A1) and Zhang (CN 205,801,720 U).
	Regarding claim 1, Neufeld teaches (Figure 1) of a modular aeroponic garden system (¶0027, a hydroponic and aeroponic garden system) comprising: at least one non-vertical conduit (¶0038, growing tube 18 with sections 42) positioned at an angle relative to horizontal (¶0038, straight sections 42.1, 42.2, 42.3, and 42.4 can angle downward at any angle between 0 and 90 degrees, 1 and 30 degrees, and 1 and 15 degrees) and having a first conduit opening (opening by upper end 38) and a second conduit opening (second opening by elbow section 46), the second conduit opening in connection with each of one or more reservoirs (¶0032, second opening connects to reservoir 20), wherein each reservoir of the one or more reservoirs is configured to store a volume of fluid (¶0042, reservoir 20 holds nutrient rich water); 
a plurality of plant support insert holes (¶0041, opening 50 are used to hold plants 30) positioned in the at least one non-vertical conduit (¶0041, non-vertical conduit 18 includes a plurality of opening 50 to hold plants 30), each of the plurality of plant support insert holes configured to receive a plant receptacle containing plant roots of a plant (¶0041, openings 50 are to hold plants 30 and their root systems 28); 
and a supplemental nutrient film system (Fig. 1, ¶0032, hydroponic system 10) , wherein the supplemental nutrient film system uses gravity to deliver the volume of fluid to the plant inside at least one non-vertical conduit (¶0045, nutrient rich fluid flows downward under the force of gravity through the growing tube before ending back in reservoir 20).
Neufeld does not appear to teach of the first conduit opening and the second conduit opening in connection with each of one or more reservoirs, one or more fog generation devices configured to create an atomized fluid; a hardware control assembly communicatively coupled to one or more fog generation devices, wherein the hardware control assembly regulates generation and movement of the atomized fluid from the one or more reservoirs throughout the at least one non-vertical conduit. 
Zhang is in the field of conduits and teaches (Fig. 1) of the first conduit opening and the second conduit opening (conduit openings by water pump 401 and on top of reservoir 301) in connection with each of one or more reservoirs (reservoir 301) in a continuous conduit (Page 2 para. 2, water pipe 502 cycles the water out of reservoir 301 and back into reservoir 301).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Zhang to have the conduit be a continuous conduit such that the first conduit opening directly connects to the reservoir in order to protect the hoses and prevent them from dangling. 
	Cottrell is in the field of aeroponics and teaches (Figure 4) of one or more fog generation devices (¶0027, ultrasonic transducer 22) configured to create an atomized fluid (¶0029, transducer 22 causes the fluid to break up into fine droplets which quickly evaporate to form a mist); a hardware control assembly (Fig. 5, hardware control assembly comprising of motor 34, LED 52, transducer driver 108, processor 100, user controls 56, memory 106, and display 58) communicatively coupled to one or more fog generation devices (Fig. 5, ¶0029, transducer 22 is coupled to the hardware control assembly), wherein the hardware control assembly regulates generation and movement of the atomized fluid from the one or more reservoirs throughout the at least one non-vertical conduit (¶0029, control circuit 18 encompasses the hardware control assembly and drives the electric fan 34 and transducer 22 to circulate the atomized fluid through the planter body 12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to include a fog generation device that is configured to a hardware control assembly to circulate the fog through the conduits in order to deliver fluid to the plants in a more sustained and controlled way with minimal maintenance.

Regarding claim 2, Neufeld (Figure 1) as modified disclose the modular aeroponic garden system of claim 1, wherein the at least one non-vertical conduit is in a horizontal configuration, an angled configuration, or any combination thereof (hydroponic system is in a horizontal and angled configuration). 

Regarding claim 3, Neufeld as modified disclose the modular aeroponic garden system of claim 1, wherein the volume of fluid is a nutrient solution (¶0042, reservoir 20 holds nutrient rich water), and the atomized fluid is an atomized nutrient solution (atomized fluid would be an atomized nutrient solution).
  
Regarding claim 4, Neufeld as modified disclose the modular aeroponic garden system of claim 1 but does not teach further comprising one or more fog distribution devices configured to deliver the atomized fluid throughout at least one conduit to the plant roots, wherein the one or more fog generation devices are ultrasonic transducers.
Cottrell is in the field of aeroponics and teachers (Figure 4) of further comprising one or more fog distribution devices (¶0029, fan 34) configured to deliver the atomized fluid throughout at least one conduit to the plant roots (¶0029, fan 34 delivers the atomized fluid to the base unit 10 and into the interior of the planter body 12) wherein the one or more fog generation devices are ultrasonic transducers (¶0027, transducer 22 is an ultrasonic transducer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Cottrell to have an have a fog distribution device and have an ultrasonic transducer as the fog generation device in order to deliver the atomized liquid throughout the planter and have the ultrasonic transducer be a small fog generation device that can easily fit in the planter.  

Regarding claim 5, Neufeld as modified discloses of the modular aeroponic garden system of claim 4, but does not teach wherein the one or more fog distribution devices are selected from a group essentially consisting of: air circulation devices, air pumps, air nozzles, auxiliary conduit, flexible tubing and dampers.
Cottrell is in the field of aeroponics and teaches of wherein the one or more fog distribution devices are selected from a group essentially consisting of: air circulation devices, air pumps, air nozzles, auxiliary conduit, flexible tubing and dampers. (¶0029, the fog distribution device is a fan 34, which is an air circulation device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to have a fog distribution device selected from the group above in order to circulate the atomized liquid to the plants in the garden system. 

Regarding claim 6, Neufeld as modified discloses of the modular aeroponic garden system of claim 1, but does not teach of further comprising a system control assembly configured to monitor and control the hardware control assembly, surveillance equipment, and a plurality of environmental sensors, wherein the system control assembly is connected to a communication network.
Cottrell is in the field of aeroponics and teaches (Figure 5) of further comprising a system control assembly (control circuit 18) configured to monitor and control the hardware control assembly (Fig. 5, hardware control assembly comprising of motor 34, LED 52, transducer driver 108, processor 100, user controls 56, memory 106, and display 58), surveillance equipment (¶0033, light and vapor distribution system to monitor light and moisture and adjust the output needed), and a plurality of environmental sensors (moisture sensor 48 and photoresistors 50) (¶0029 and 0034, control circuit 18 controls the hardware control assembly seen in Fig. 5, surveillance equipment, and the environmental sensors 48, 50), wherein the system control assembly (control circuit 18) is connected to a communication network (Fig. 5, ¶0034, control circuit 18 is connected to a communication network with the moisture sensors 48, photoresistors 50, and user controls 56, to drive a humidifier, lighting system, and display unit 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Cottrell to have a system control assembly configured to monitor and control the hardware control assembly, surveillance equipment, and a plurality of environmental sensors, wherein the system control assembly is connected to a communication network in order to precisely control the delivery of the atomized liquid and the growth of the plants. 

Regarding claim 7, Neufeld as modified disclose of the invention in claim 1, but does not teach further comprising a power supply, wherein the power supply is one member of a power supply set including: a direct current power supply, an alternating current power supply, a gasoline powered generator, a battery, a solar power supply, a natural gas power supply, and a wind-driven power supply.
Cottrell is in the field of aeroponics and teaches of further comprising a power supply (Fig. 5, power supply 16), wherein the power supply is one member of a power supply set including: a direct current power supply, an alternating current power supply, a gasoline powered generator, a battery, a solar power supply, a natural gas power supply, and a wind-driven power supply (¶0034, power supply 16 connects to an alternating current wall outlet 102 to provide direct current power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Cottrell to have a power supply wherein the power supply is one member of a power supply set including: a direct current power supply, an alternating current power supply, a gasoline powered generator, a battery, a solar power supply, a natural gas power supply, and a wind-driven power supply, in order to provide power to the electrical components. 

Regarding claim 8, Neufeld as modified discloses the invention of claim 1, and teaches (Figure 2) further comprising a supplemental irrigation system (nozzles 56), wherein the supplemental irrigation system delivers the volume of fluid to the plant inside at least one conduit (¶0046, nozzles 56 spray nutrient rice fluid within growing tube 18).

Regarding claim 23, Neufeld as modified discloses the invention of claim 1, and teaches (Figure 1) wherein the at least one non-vertical conduit is positioned at an angle within a range of 2-10 degrees (¶0038, straight sections 42.1, 42.2, 42.3, and 42.4 can angle downward at any angle between 0 and 90 degrees, 1 and 30 degrees, and 1 and 15 degrees).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Neufeld (US 2016/0316645 A1) and Cottrell (US 2015/0313104 A1) as applied to claim 1 above, and further in view of Rothem et al. (US 5,136,804).
Regarding claim 21, Neufeld as modified discloses the invention of claim 1, but does not teach wherein the one or more fog generation devices are positioned in the one or more reservoirs, wherein the one or more fog generation devices are submerged in the volume of fluid.
Rothem et al. is in the field of aeroponics and teaches (Figure 1) of wherein the one or more fog generation devices (ultrasonic transducer 24) are positioned in the one or more reservoirs (container 22a), wherein the one or more fog generation devices are submerged in the volume of fluid (Col. 3 lines 7-10, ultrasonic transducer 24 is located within container 22a at a level so as to be immersed in the water when water is received in the container).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Neufeld to incorporate the teachings of Rothem et al. to move the ultrasonic transducer to the reservoir and be submerged in the volume of fluid in order to eliminate the need for any liquid containing tubes to deliver water to the transducer and to directly vaporize the fluid. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 21, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647